—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered September 15, 1998, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. At the *247very least, the police had a founded suspicion of criminality justifying a common-law inquiry, based upon the combination of defendant’s extensive pattern of nervous behavior in a well-known drug location, his peculiar clutching of a large bulge in his pocket, and his statement, in response to a proper request for information, that he lived on a nearby street followed by his statement that he actually lived in New Jersey. While defendant argues on appeal that he merely “corrected himself’ as to his residence, he clearly admitted lying, thus heightening the level of suspicion. When the officer asked him why he had lied, defendant started to step back, and this prompted a proper common-law inquiry concerning the contents of defendant’s pockets (see, People v Hollman, 79 NY2d 181, 192-193; Matter of William J., 274 AD2d 343, 345). Defendant replied that he had cocaine in his pocket, resulting in his arrest. Concur— Williams, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.